Case 6:19-cv-00680-ADA Document 9-3 Filed 02/06/20 Page 1 of 3




          EXHIBIT B
Denmark
Kingdom of Denmark



    Hague/Inter-American


   Party to Hague Service                                          Party to Inter-American
   Convention?                                                     Convention?
   Yes                                                             No
   Party to Hague Evidence
  Case 6:19-cv-00680-ADA Document 9-3 Filed 02/06/20 Page 2 of 3
                                                                   Service of Process by Mail?
   Convention?                                                     No
   Yes
   Party to Hague Apostille
   Convention?
   Yes




  DISCLAIMER
  DISCLAIMER: THE INFORMATION IS PROVIDED FOR GENERAL INFORMATION
  ONLY AND MAY NOT BE TOTALLY ACCURATE IN A SPECIFIC CASE. QUESTIONS
  INVOLVING INTERPRETATION OF SPECIFIC FOREIGN LAWS SHOULD BE
  ADDRESSED TO THE APPROPRIATE FOREIGN AUTHORITIES OR FOREIGN
  COUNSEL.




                                                                                                 ALL /




   Embassies and Consulates                                                                        



   List of Attorneys                                                                               



   Helpful Links                                                                                   



                                                                                                           /
    Service of Process                                                             


  Denmark is a party to the Hague Convention on the Service Abroad of Judicial
  and Extra Judicial Documents in Civil and Commercial Matters. Complete
  information on the operation of the Convention, including an interactive online
  request form are available on the Hague Conference website . Requests should
  be completed in duplicate and submitted with two sets of the documents to be
  served, and translations, directly to Denmark’s Central Authority for the Hague
  Service Convention . The person in the United States executing the request form
   Case 6:19-cv-00680-ADA Document 9-3 Filed 02/06/20 Page 3 of 3



  should be either an attorney or clerk of court. The applicant should include the
  titles attorney at law or clerk of court on the identity and address of applicant and
  signature/stamp ﬁelds. In its Declarations and Reservations on the Hague
  Service Convention, Denmark formally objected to service under Article 10, and
  does not permit service via postal channels. For additional information see
  the Hague Conference Service Convention web page  and the Hague Conference
  Practical Handbook on the Operation of the Hague Service Convention . See
  also Denmark’s response to the 2008 Hague Conference questionnaire on the
  practical operation of the Hague Service Convention.

  Service on a Foreign State: See also our Service Under the Foreign Sovereign
  Immunities Act (FSIA) feature and FSIA Checklist for questions about service on a
  foreign state, agency or instrumentality.

  Service of Documents from Denmark in the United States: See information about
  service in the United States on the U.S. Central Authority for the Service
  Convention page  of the Hague Conference on Private International Law Service
  Convention site.



    Criminal Matters                                                               



    Obtaining Evidence in Civil and Commercial Matters                             



    Taking Voluntary Depositions of Willing Witnesses                              



    Authentication of Documents                                                    

Last Updated: November 15, 2013




                                                                                          /
